Case 8:20-cv-00643-WFJ-JSS Document 20 Filed 06/26/20 Page 1 of 7 PageID 80




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION


KELLY WILSON,
                   Plaintiff

v.                                                Case No. 8:20-cv-00643-T-02AEP

HH SAVANNAH, LLC
and HYATT HOTELS CORPORATION.
               Defendant
___________________________________/

                        ORDER OF VENUE TRANSFER

      This matter came before the Court upon the joint motion of both defendants

to dismiss for lack of personal jurisdiction or, alternately, to transfer venue. Doc.

12. In the interest of justice pursuant to 28 U.S.C. 1404(a), the Court orders this

case transferred to the U.S. District Court for the Southern District of Georgia,

Savannah Division, where it could have been brought and where it should have

been brought.

                                  BACKGROUND

      Plaintiff slipped and fell on a wet bathroom floor in the Hyatt hotel in

downtown Savannah, Georgia, a hotel that is a short walk from the federal

courthouse there. Doc. 9 at 6–7. Plaintiff’s fall caused her injury, including a cut

lip and eventual shoulder surgery. According to the Amended Complaint, the
Case 8:20-cv-00643-WFJ-JSS Document 20 Filed 06/26/20 Page 2 of 7 PageID 81




Hyatt hotel in Savannah was owned and operated by Defendant HH Savannah

LLC. Doc. 9 at 1–2. HH Savannah had a registered agent in Georgia, was a hotel

operator in Georgia, and was a Delaware Corporation. Doc. 9 at 1, 2.

Codefendant Hyatt Hotels Corp. is the large Illinois and Delaware based parent and

franchisor of HH Savannah, is also alleged in the original complaint to operate the

Savannah, Georgia hotel. Id.

      Although the fall and injury happened in the Savannah hotel, the original

Complaint contended, frivolously, that venue existed in the Middle District of

Florida because Plaintiff resides in Pasco County, Florida. Doc. 1 at 1. The Court

dismissed the original complaint without prejudice for failure to allege proper

venue.

      In the Amended Complaint, again Plaintiff sues the same two entities for her

bathroom fall, stating that “[t]he incident which is the subject of this litigation

occurred in the Hyatt Regency Savannah Hotel located at 2 Bay Street, Savannah,

Georgia 31401.” Plaintiff alleges that a defective shower head sent water on the

floor which caused her to lose footing and fall when she exited the shower. Doc. 9

at 6–7 pars. 34–38. The Amended Complaint, again, erroneously alleges venue,

stating that venue is proper in the Middle District because Plaintiff is domiciled in

Hillsborough County, Florida. Id. at 1 par. 2. A Plaintiff’s domicile is no basis for

venue under 28 U.S.C. 1391, an error repeated in both complaints.
Case 8:20-cv-00643-WFJ-JSS Document 20 Filed 06/26/20 Page 3 of 7 PageID 82




      No further mention of venue can be found in the amended complaint.

Although not set forth in the Amended Complaint, with a charitable reading of the

Amended Complaint, one may divine venue (arguably) against the Defendants

under 28 U.S.C. 1391(d). Plaintiff alleges that HH Savannah LLC is owned by

and has an “alter ego” owner (not the codefendant) that operates one or more

hotels in Tampa. Plaintiff also alleges the codefendant Hyatt Hotels Corp. owns or

franchises some 60 hotels across Florida and has marketing and sales programs

throughout Florida. Doc. 9 at 2–4.

      The Defendants have moved to dismiss the amended complaint for lack of

personal jurisdiction or lack of venue. Defendants move, alternately, to transfer

venue. Doc. 12. Plaintiff’s response is at Doc. 19.

      The Court determines that transfer to Savannah in the Southern District of

Georgia is appropriate in the interests of justice. 28 U.S.C. § 1404(a) provides that,

“[f]or the convenience of parties and witnesses, in the interest of justice, a district

court may transfer any civil action to any other district or division where it might

have been brought or to any district or division to which all parties have

consented.” When making the determination whether to transfer a case to another

venue, a court must first look at whether this case could have been filed in another

district court. See Eye Care Int’l, Inc. v. Underhill, 119 F. Supp. 2d 1313, 1318

(M.D. Fla. 2000). After making this determination, a court will then consider the
Case 8:20-cv-00643-WFJ-JSS Document 20 Filed 06/26/20 Page 4 of 7 PageID 83




following nine factors in determining “whether the transfer would be for the

convenience of the parties and witnesses and in the interest of justice”:

        (1)    the convenience of the witnesses;
        (2)    the location of relevant documents and the relative ease of
               access to sources of proof;
        (3)    the convenience of the parties;
        (4)    the locus of operative facts;
        (5)    the availability of process to compel the attendance of
               unwilling witnesses;
        (6)    the relative means of the parties;
        (7)    a forum’s familiarity with the governing law;
        (8)    the weight accorded a plaintiff’s choice of forum; and
        (9)    trial efficiency and the interests of justice, based on the totality
               of the circumstances.

Manuel v. Convergys Corp., 430 F.3d 1132, 1135 n.1 (11th Cir. 2005). These

factors heavily support the Savannah venue. Plainly the transferee court has full

personal jurisdiction (which is highly questionable in Florida), subject matter

jurisdiction based upon diversity of citizenship, and proper, real venue (which is

highly questionable in Florida). The totality of the factors well outweighs

Plaintiff’s interest in choosing the forum. There is “good cause” to change venue.

      Plaintiff is not disabled by this accident or unable to travel to the venue. In

seeking to keep the Tampa venue, Plaintiff argues that almost all of her medical

records and treating physicians are here, as well as Plaintiff herself and any

before/after-type witnesses she might bring to trial. Medical records nowadays are

all electronic, of course, so do not bear on venue. It is the undersigned’s
Case 8:20-cv-00643-WFJ-JSS Document 20 Filed 06/26/20 Page 5 of 7 PageID 84




experience that most treating physician in slip/fall type accidents are presented at

trial by deposition.

      Plaintiff fails to discuss that the accident, all matters related to the accident

and her physical state, all witnesses, hotel staff statements/admissions, the EMS

transport, emergency room, and initial hospital treatment, as well as possible

comparative fault defenses, occurred at the Savannah hotel. In the Amended

Complaint, Plaintiff alleges a significant amount of events and proof located only

in Savannah, including: HH Savannah created a negligent condition with the

shower; HH Savannah was aware of the negligent condition that existed

uncorrected; acts and omissions of HH Savannah caused the accident; HH

Savannah did not keeps its premises reasonably safe; HH Savannah stinted on

repair and maintenance; HH had “incompetent, inexperienced unskilled or careless

employees and/or failed to exercise proper supervision of said employees”; and

HH Savannah “knew of the existence of the ‘dangerous environment’ in the area”

Doc. 9 at 7–9. All proofs of fault and causation or absence of same are in

Savannah. Should a Savannah jury wish to view the accident site it would have to

walk 6 minutes: a Tampa jury would be 340 miles distant.

      The entire case is subject to Georgia substantive tort—and probably

insurance and indemnity—law. The State of Georgia has an interest in protecting

persons within its borders, vindicating its law, and compensating victims for
Case 8:20-cv-00643-WFJ-JSS Document 20 Filed 06/26/20 Page 6 of 7 PageID 85




injury. “When an action involves an incident occurring in a particular locale, there

is a public interest in having the controversy adjudicated in that locale, rather than

in a remote forum.” Moore’s Federal Practice, sec. 111.13[1][l] (3d Ed. 2020).

The undersigned knows nothing of Georgia law. “In general, federal courts favor

adjudication of diversity actions by the court that sits in the state whose substantive

laws will govern the case.” Id. 111.13[1][m], accord Van Dusen v. Barrack, 376

U.S. 612, 645 (1964).

      As Moore’s treatise notes, “[i]f none of the operative events in the lawsuit

took place in the district in which the action was originally filed, a motion to

transfer to the district in which the events occurred is likely to succeed . . . .”

Moore’s Federal Practice, sec. 111.13[1][d][i] (3d ed. 2020). “Transfer to the

place where the operative events occurred may be warranted because often the

majority of significant witnesses and the physical evidence also are located there . .

. .” Id. Moore states that “the most powerful factor governing the decision to

transfer a case” is the convenience of the witnesses. Id. at 111.13[1][e][v]. All

witnesses to this injurious event, its precursors and its aftermath, are in Georgia.

      None of the operative events of the tort and none of these witnesses which

establish the proof in the tort cause of action as alleged are present in Florida, nor

are these witnesses amenable to service of deposition process in Florida. The

interests of justice strongly favors this transfer.
Case 8:20-cv-00643-WFJ-JSS Document 20 Filed 06/26/20 Page 7 of 7 PageID 86




      Accordingly, the Clerk shall transfer this case to the United States District

Court for the Southern District of Georgia, Savannah Division.

      DONE AND ORDERED at Tampa, Florida, on June 26, 2020.

                                       /s/ William F. Jung
                                       WILLIAM F. JUNG
                                       UNITED STATES DISTRICT JUDGE


COPIES FURNISHED TO:
Counsel of Record
